UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6968



WILLIE MCGEE,

                                             Petitioner - Appellant,

          versus


THOMAS MCBRIDE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-03-2124)


Submitted: December 22, 2005              Decided:   December 30, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie McGee, Appellant Pro Se. Darrell V. McGraw, Jr., Dawn Ellen
Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Willie    McGee    seeks    to     appeal   the   district      court’s

judgment adopting and affirming the magistrate judge’s report and

recommendation and denying relief on his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice or

judge      issues   a   certificate       of     appealability.        28     U.S.C.

§ 2253(c)(l) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find both

that the district court’s assessment of his constitutional claims

is debatable or wrong and that any dispositive procedural rulings

by   the    district     court    are    also     debatable     or   wrong.        See

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).          We have independently reviewed the record

and conclude McGee has not made the requisite showing. Accordingly,

we deny McGee’s motion for a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions      are     adequately     presented     in   the

materials     before    the     court    and     argument   would    not    aid    the

decisional process.



                                                                           DISMISSED


                                         - 2 -